Title: Thomas Jefferson to Charles J. Ingersoll, 20 July 1818
From: Jefferson, Thomas
To: Ingersoll, Charles Jared


          
            Sir
            Monticello July 20. 18.
          
          On my return, the day before yesterday, after a long absence from this place, I found here your favor of July 4. with the two Chinese works from mr Wilcox which accompanied it. I pray you to accept my thanks for the trouble you have taken in forwarding them, and, if you are in correspondence with mr Wilcox, & should have other occasion to write to him, I must request you to express to him my sense of his kind attention in sending me these works. they are real curiosities, and give us a better idea of the state of science in China than the relations of travellers have effected. it is surely impossible that they can make much progress with characters so complicated, so voluminous, and inadequate as theirs are. it must take a life to learn the characters only, & then their expression of ideas must be very imperfect. I imagine that some fortuitous circumstance will some day call their attention to the simpler alphabets of Europe, which with proper improvements may be made to express the sounds of their language as well as of others, and that then they may enter on the field of science. I think missionaries to instruct them in our alphabet would be more likely to take good effect, and lead them to the object of our religious missionaries, than an abrupt introduction of new doctrines for which their minds are in no wise prepared.   with my thanks be pleased to accept the assurance of my great esteem & respect.
          Th: Jefferson
        